Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 01/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “first subset” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 6-8, 22-25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acres (US 2009/0131156 A1).
Regarding claim 1, Acres discloses a method comprising rendering, by a game terminal, a plurality of simulated reels displayed in adjacent columns associated with a skill-based game (Fig. 6), each simulated reel comprising a plurality of symbols (Fig. 6), receiving, by the game terminal, an indication from a player to participate in the skill-based game (Fig. 6), simulating, by the game terminal, a plurality of rotations respectively associated with the plurality of rendered simulated reels (¶ [0032]: initiate the spinning of the reels), rendering, by the game 130 – 132), wherein each of the pair of directional indicia represents a respective direction of adjustment of a position of a respective rotated simulated reel (Fig. 6: 130 – 132), receiving, by the game terminal, a player selection of a one of the pair of opposing directional indicia associated with at least one rotated simulated reel (¶ [0057]: touching up arrow or down arrow), adjusting, by the game terminal, the at least one rotated simulated reel based at on the received user selection of the one of the pair of opposing directional indicia (¶ [0057]: nudge second reel up one stop), rendering, by the game terminal, a plurality of adjusted rotated simulated reels (¶ [0057]: nudge second reel up one stop), determining, by the game terminal, if symbols associated with the plurality of adjusted rotated simulated reels match a winning pattern of symbols (¶ [0057]: thereby producing a winning outcome), and assigning, by the game terminal, a win to the player in response to ascertaining that the symbols match the winning pattern of symbols (¶ [0057]: thereby producing a winning outcome).
Regarding claim 6, Acres discloses wherein the pair of opposing directional indicia are associated with the first subset (Fig. 6).
Regarding claim 7, Acres discloses wherein the adjusting comprises nudging the at least one rotated simulated reel upwards at least one space (¶ [0057]: touching up arrow or down arrow). 
Regarding claim 8, Acres discloses wherein the adjusting comprises nudging the at least one rotated simulated reel downwards at least one space (¶ [0057]: touching up arrow or down arrow). 
Regarding claim 22, Acres discloses receiving, by the game terminal, a player selection of a one of the pair of opposing directional indicia associated with a second one of the rotated simulated reels (¶ [0057]: touching up arrow or down arrow), adjusting, by the game terminal, nudge second reel up one stop).
Regarding claim 23, Acres discloses rendering a player attention indicator for directing the player's attention to the pair of opposing directional indicia associated with at least one of the plurality of rotated simulated reels (129).
Regarding claim 24, Acres discloses wherein the adjustment of the respective rotated simulated reel is at least one position in the direction of the selected one of the pair of direction indicia associated with the at least one rotated simulated reel (Fig. 6).
Regarding claim 25, Acres discloses wherein the game terminal, upon determining the win, increases a win account by a predetermine value (¶ [0057]: winning outcome).
Regarding claim 30, Acres discloses wherein the simulated reels rotate independently at a respective predetermined rate of revolution (¶ [0032]: spinning of the reels).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Acres in view of Webb (US 2006/0046830 A1).
Regarding claim 2, Acres discloses wherein the plurality of simulated reels forms an array (Fig. 6).  Webb suggests—where Acres does not disclose—a predetermined rate of revolution increases as the lateral position of a simulated reel within the array increases relative to a first simulated reel (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art 
Regarding claim 3, Acres discloses wherein the plurality of simulated reels forms an array (Fig. 6).  Webb suggests—where Acres does not disclose—a predetermined rate of revolution decreases as the lateral position of a rotated simulated reel within the array increases relative to a first simulated reel (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Acres and Webb in order to create visual interest by varying the displayed speeds.  
Regarding claim 4, Acres discloses wherein the plurality of simulated reels forms an array (Fig. 6).  Webb suggests—where Acres does not disclose—wherein a first subset comprises one or more of the simulated reels, wherein the first subset of simulated reels each have a first predetermined rate of revolution which is substantially the same (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Acres and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 5, Webb suggests—where Acres does not disclose—wherein the first subset comprises non-adjacent simulated reels (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Acres and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 21, Acres discloses wherein the plurality of simulated reels comprises at least four simulated reels (Fig. 6).  Webb suggests—where Acres does not disclose—wherein a first subset of simulated reels comprises at least two simulated reels each having a first predetermined rate of revolution which is substantially the same, and wherein a second subset inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Acres and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 31, Webb suggests—where Acres does not disclose—wherein said respective rate of revolution is higher as a lateral position of a simulated reel differs relative to a first one of the simulated reels (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Acres and Webb in order to create visual interest by varying the displayed speeds.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Acres in view of Nores (US 2008/0119260 A1).
Regarding claim 29, Nores suggests—where Acres does not disclose—wherein the simulated reels forms a first subset and a second subset, and the first subset rotate for a first predetermined period and the second subset rotate for a second predetermined period different than the first predetermined period (¶ [0035]: stopping order can be left-to-right or right-to-left).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau and Nores in order to build suspense in the game by having the outcome revealed one reel at a time.

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715